Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED
Portions of this exhibit indicated by “[**CONFIDENTIAL**]” or otherwise clearly
marked have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and
Exchange Commission.
 
SERIES D PREFERRED
STOCK PURCHASE AGREEMENT
 
This Series D Preferred Stock Purchase Agreement (this “Agreement”) is made and
entered into as of December 28, 2012 by and among Northwest Bancorporation Inc.,
a Washington corporation (the “Company”), and the parties listed on the Schedule
of Investors attached to this Agreement as Exhibit A (each hereinafter
individually referred to as an “Investor” and collectively referred to as the
“Investors”).
 
Whereas, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, shares of the Company's Series D Preferred Stock
on the terms and conditions set forth in this Agreement.
 
Now, therefore, the parties hereby agree as follows:
 
1.           AGREEMENT TO PURCHASE AND SELL STOCK.
 
1.1           Authorization.  As of the Closing (as defined below) the Company
will have authorized the issuance, pursuant to the terms and conditions of this
Agreement, of up to [**Confidential**] shares of the Company's Fixed Rate
Cumulative Preferred Series D Preferred Stock (the “Series D Preferred Stock” or
“Series D Preferred Shares”), having the rights, preferences, privileges and
restrictions set forth in the Articles of Amendment to the Restated Articles of
Incorporation of the Company attached to this Agreement as Exhibit B (the
“Articles of Amendment”).
 
1.2           Agreement to Purchase and Sell.  The Company agrees to sell to
each Investor at the Closing, and each Investor agrees, severally and not
jointly, to purchase from the Company at the Closing the number of Series D
Preferred Shares set forth beside such Investor's name on Exhibit A, at a price
of ($[**Confidential**]) per share.  The Series D Preferred Stock to be
purchased by an Investor, as set forth in Exhibit A, is referred to herein as
the “Purchased Shares.”
 
2.           CLOSING.
 
2.1           The Closing.  The purchase and sale of the Purchased Shares will
take place at the offices of Witherspoon, Kelley, Davenport & Toole, P.S., 422
West Riverside Avenue, Suite 1100, Spokane, Washington, 99201, at 11:00 a.m.
Pacific Time, on [date to be inserted following satisfaction of closing
conditions] or at such other time and place as the Company and Investors who
have agreed to purchase a majority of the Purchased Shares listed on Exhibit A
mutually agree upon (which time and place are referred to in this Agreement as
the “Closing”).  At the Closing, the Company will deliver to each Investor: (i)
a certificate representing the number of Series D Preferred Shares that such
Investor has agreed to purchase hereunder as shown on Exhibit A against delivery
to the Company by such Investor of the full purchase price of such Purchased
Shares, paid by (i) a certified or cashier’s check payable to the Company's
order, (ii) wire transfer of funds to the Company, or (iii) or any combination
of the foregoing.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to each Investor that, except as set forth in the
disclosure letter of exceptions delivered to each Investor concurrently with the
parties execution of this Agreement (the “Disclosure Letter”), which Disclosure
Letter shall be deemed to be representations and warranties to the Investors by
the Company under this Section 3, the statements in the following paragraphs of
this Section 3 are all true and complete immediately prior to the Closing:
 
 
1

--------------------------------------------------------------------------------

 
3.1           Organization, Good Standing, Corporate Power and
Qualification.  The Company has been duly incorporated and organized, and is
validly existing under the laws of the State of Washington.  The Company has the
requisite corporate power and authority to enter into and perform this
Agreement, to own and operate its properties and assets and to carry on its
business as currently conducted and as presently proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to be so qualified would have a materially
adverse affect on the Company's business.
 
3.2           Capitalization.  The capitalization of the Company immediately
prior to the Closing consists of the following:
 
(a)           Preferred Stock.  A total of 500,000 authorized shares of
preferred stock, having no par value per share (the “Preferred Stock”),
consisting of:
 
(i)           10,500 shares designated as “Series A Preferred Stock.”
 
(ii)           525 shares designated as “Series B Preferred Stock.”
 
(iii)           [**Confidential**] shares designated as “Series C Preferred
Stock.”
 
(iv)           [**Confidential**] shares designated as “Series D Preferred
Stock.”
 
Upon the Closing, the rights, preferences and privileges of each series of
Preferred Stock will be as stated in the Articles of Amendment and as provided
by law.
 
(b)           Common Stock.  A total of 5,000,000 authorized shares of Common
Stock, having no par value per share, of which 3,084,548 shares are issued and
outstanding.
 
(c)           Options, Warrants, Reserved Shares.  Except for
 
(i)           the 863,788 shares of Common Stock reserved for issuance pursuant
to the conversion privileges of the Series C Preferred Stock,
 
(ii)           the 129,126 shares of Common Stock reserved for issuance under
the Inland Northwest Bank 2006 Share Incentive Plan (the “Plan”) under which
options to purchase 34,224 shares are outstanding, and
 
(iii)           up to [**Confidential**] shares of Series D Preferred Stock to
be issued simultaneously with the Closing,
 
 
2

--------------------------------------------------------------------------------

 
there are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreement for the purchase or acquisition from the Company
of any shares of its capital stock or any securities convertible into or
ultimately exchangeable or exercisable for any shares of the Company's capital
stock.  Apart from the exceptions noted herein or in the Disclosure Letter, and
except for rights of first refusal held by the Company to purchase shares of its
stock issued under the Plan, no shares of the Company's outstanding capital
stock, or stock issuable upon exercise or exchange of any outstanding options,
warrants or rights, or other stock issuable by the Company, are subject to any
preemptive rights, rights of first refusal or other rights to purchase such
stock (whether in favor of the Company or any other person), pursuant to any
agreement or commitment of the Company.
 
(d)           The outstanding shares of the capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable, and have been
approved by all requisite shareholder action.
 
3.3           Subsidiaries.  The subsidiaries of the Company consist of Inland
Northwest Bank, a wholly-owned bank subsidiary, and Northwest Bancorporation
Capital Trust 1.  The sole subsidiary of Inland Northwest Bank is Northwest
Property LLC.  Except for these subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”), the Company does not presently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, association, or other entity.
 
3.4           Due Authorization.  All corporate action on the part of the
Company’s directors and shareholders necessary for (i) the authorization,
execution, delivery of, and the performance of all obligations of the Company
under, this Agreement; (ii) the authorization, issuance, reservation for
issuance and delivery of all of the Purchased Shares being sold under this
Agreement; and (iii) the filing of the Articles of Amendment has been taken or
will be taken prior to the Closing.  This Agreement, when executed and
delivered, will constitute, valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or others laws
of general application relating to or affecting the enforcement of creditors'
rights generally, (ii) applicable federal or state securities laws limits on
indemnification; and (iii) the effect of rules of law governing the availability
of equitable remedies.
 
3.5           Valid Issuance of Stock.
 
(a)           The Purchased Shares, when paid for and then issued, as provided
in this Agreement, will be duly authorized and validly issued, fully paid and
nonassessable.
 
(b)           Based in part on the representations made by the Investors in
Section 4 hereof, the offer and sale of the Purchased Shares solely to the
Investors in accordance with this Agreement (assuming no change in currently
applicable law or the Restated Articles and no transfer of Purchased Shares by
any holder thereof) are exempt from the registration and prospectus delivery
requirements of the U.S. Securities Act of 1933, as amended (the “1933 Act”) and
the securities registration and qualification requirements of the currently
effective provisions of the securities laws of the States in which the Investors
are resident based upon their addresses set forth on the Schedule of Investors
attached hereto as Exhibit A.
 
 
3

--------------------------------------------------------------------------------

 
3.6           Governmental Consents.  Except as described in Section 3.6 of the
Disclosure Letter, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of the
Company in order to enable the Company to execute, deliver and perform its
obligations under this Agreement other than such qualifications or filings under
applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.  All such qualifications and
filings will, in the case of qualifications, be effective on the Closing and
will, in the case of filings, be made within the time prescribed by law.
 
3.7           Litigation.  There is no action, suit, proceeding, claim,
arbitration or investigation pending (or, to the Company's knowledge, currently
threatened) against the Company, or its Subsidiaries, before any court or
governmental agency that would have a Material Adverse Effect on the
Company.  For the purposes of this Agreement a “Material Adverse Effect” means a
material adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property, or results of operations of the
Company.
 
3.8           Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, (i) the Company and each Company Subsidiary has full title and
ownership of, or is duly licensed under or otherwise authorized to use, all
patents, patent applications, trademarks, service marks, trade names, and
copyrights, (all of the foregoing collectively hereinafter referred to as the
“Intellectual Property”), necessary to enable it to carry on its business as now
conducted, and to the best of our knowledge without any conflict with or
infringement upon the rights of others; and (ii) neither the Company nor any of
its Subsidiaries is materially infringing, diluting, misappropriating or
violating, nor has the Company or its Subsidiaries received any written (or, to
the knowledge of the Company, oral) communications alleging that any of them has
materially infringed, diluted, misappropriated or violated, any of the
Intellectual Property owned by any other person.
 
To the Company's knowledge, no third party has any ownership right, title,
interest, claim in or lien on any of the Company's Intellectual Property and the
Company has taken, and in the future the Company will use its best efforts to
take, all steps reasonably necessary to preserve its legal rights in, and the
secrecy of, all its Intellectual Property, except those for which disclosure is
required for legitimate business or legal reasons.
 
3.9           Compliance with Law and Documents.  The Company is not in
violation or default of any provisions of its Articles of Incorporation or
Bylaws, both as amended to-date, and to the Company's knowledge, the Company is
in compliance with all applicable statutes, laws, regulations and executive
orders of the United States of America and all states, foreign countries or
other governmental bodies and agencies having jurisdiction over the Company's
business or properties where such violation would have a material and adverse
impact on the Company's business.  The Company has not received any notice of
any violation of any such statute, law, regulation or order which has not been
remedied prior to the date hereof.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby or
thereby will not result in any such violation or default, or be in conflict with
or result in a violation or breach of, with or without the passage of time or
the giving of notice or both, the Company's Articles of Incorporation or Bylaws,
any judgment, order or decree of any court or arbitrator to which the Company is
a party or is subject, any agreement or contract of the Company, or, to the
Company's knowledge, a violation of any statute, law, regulation or order, or an
event which results in the creation of any lien, charge or encumbrance upon any
asset of the Company.
 
 
4

--------------------------------------------------------------------------------

 
3.10           Registration Rights. Except as provided in Section 3.10 of the
Disclosure Letter, the Company is not under any obligation to register under the
1933 Act any of its currently outstanding securities or any securities issuable
upon exercise or conversion of its currently outstanding securities nor is the
Company obligated to register or qualify any such securities under any state
securities or blue sky laws.
 
3.11           Title to Property and Assets.  Except as provided in Section 3.11
of the Disclosure Letter, the Company owns its properties and assets free and
clear of all mortgages, deeds of trust, liens, encumbrances and security
interests except for statutory liens for the payment of current taxes that are
not yet delinquent and liens, encumbrances and security interests which arise in
the ordinary course of business and which do not affect material properties and
assets of the Company.  With respect to the property and assets it leases, the
Company is in material compliance with such leases.
 
3.12           Financial Statements; Exchange Act Filings; Books and
Records.  The Company has previously made available to Investors true, correct
and complete copies of (i) the audited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2011 and 2010 and the related
audited consolidated statements of income, changes in shareholders' equity and
comprehensive income and cash flows for the years 2011, and 2010, inclusive, as
reported in the Company's Annual Report on Form 10-K for the year ended December
31, 2011 filed with the SEC under the Securities and Exchange of 1934, as
amended, (the “Exchange Act”), in each case accompanied by the audit report of
Moss Adams, LLP, independent registered public accounting firm with respect to
the Company; and (ii) the unaudited consolidated balance sheets of the Company
and its Subsidiaries as of September 30, 2012 and the related unaudited
consolidated statements of income, changes in shareholders' equity and
comprehensive income and cash flows for the three-month period ended September
30, 2012 and 2011, as reported on the Company's Quarterly Report on Form 10-Q
for the period ended September 30, 2012 filed with the SEC under the Exchange
Act.  The financial statements referred to in this Section 3.12 (including the
related notes, where applicable) fairly present (subject, in the case of the
unaudited statements, to normal recurring audit adjustments), the results of the
consolidated operations and consolidated financial condition of the Company and
its Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth; each of such statements (including the related notes, where
applicable) comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto and each of such statements (including the related notes, where
applicable) has been prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”) consistently applied during the periods involved, except as
indicated in such statements or in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q.  The Company's Annual Report on
Form 10-K for the fiscal year ended December 31, 2011 and all reports
subsequently filed under the Exchange Act (the “Company Exchange Act Reports”)
comply (or, in the case of Company Exchange Act Reports required to be filed
subsequent to the date hereof, will comply) in all material respects with the
appropriate requirements for such reports under the Exchange Act, and the
Company has previously delivered or made available to Investors true, correct
and complete copies of such reports.  The books and records of the Company and
its Subsidiaries have been, and are being, maintained in all material respects
in accordance with GAAP and any other applicable legal and accounting
requirements.
 
 
5

--------------------------------------------------------------------------------

 
3.13           Employee Benefit Matters. Except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company: (A) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization that is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (B) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (B), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan), and (4) neither
the Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the PBGC
in the ordinary course and without default) in respect of a Plan (including any
Plan that is a “multiemployer plan,” within the meaning of Section 4001(c)(3) of
ERISA); and (C) each Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service with respect to its qualified status that has not been revoked,
or such a determination letter has been timely applied for but not received by
the Signing Date, and nothing has occurred, whether by action or by failure to
act, which could reasonably be expected to cause the loss, revocation or denial
of such qualified status or favorable determination letter.
 
3.14           Insurance.  The Company has in full force and effect fire,
casualty and liability insurance policies, in such amounts (subject to
reasonable deductibles) as are carried by similar companies.
 
3.15           Tax Returns and Payments.  The Company has timely filed all tax
returns and reports required by law.  All tax returns and reports of the Company
are true and correct in all material respects.  The Company has paid all taxes
and other assessments due, except those, if any, currently being contested by it
in good faith which are listed in the Disclosure Letter.
 
 
6

--------------------------------------------------------------------------------

 
4.           REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF
INVESTORS.  Each Investor hereby represents and warrants to, and agrees with,
the Company, severally and not jointly, that:
 
4.1           Authorization.  This Agreement constitutes such Investor's valid
and legally binding obligation, enforceable in accordance with its terms except
as may be limited by (i) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors' rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies.  Each Investor represents that such Investor
has full power and authority to enter into this Agreement.
 
4.2           Purchase for Own Account.  The Purchased Shares to be purchased by
such Investor hereunder will be acquired for investment for such Investor's own
account, not as a nominee or agent, and not with a view to the public resale or
distribution thereof within the meaning of the 1933 Act, and such Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  If not an individual, such Investor also represents that
such Investor has not been formed for the specific purpose of acquiring
Purchased Shares.
 
4.3           Disclosure of Information.  At no time was the Investor presented
with or solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Purchased Shares.  Such Investor has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
Purchased Shares to be purchased by such Investor under this Agreement.  Such
Investor further has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Purchased Shares and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to such Investor or to
which such Investor had access.  The foregoing, however, does not in any way
limit or modify the representations and warranties made by the Company in
Section 3.
 
4.4           Investment Experience.  Such Investor understands that the
purchase of the Purchased Shares involves substantial risk.  Such Investor:  (i)
has experience as an investor in securities of publicly traded companies and
acknowledges that such Investor is able to fend for itself, can bear the
economic risk of such Investor's investment in the Purchased Shares and has such
knowledge and experience in financial or business matters that such Investor is
capable of evaluating the merits and risks of this investment in the Purchased
Shares and protecting its own interests in connection with this investment
and/or (ii) has a preexisting personal or business relationship with the Company
and certain of its officers, directors or controlling persons of a nature and
duration that enables such Investor to be aware of the character, business
acumen and financial circumstances of such persons.  The Investor represents
that (a) if the investor is an individual, he or she resides in the state
identified in the address on Exhibit A, and (b) if the Investor is an entity,
then the office in which its investment decision was made is located at the
address on Exhibit A.


4.5           Accredited Investor Status.  Unless otherwise expressly indicated
on Exhibit A to this Agreement, such Investor is an “accredited investor” within
the meaning of Regulation D promulgated under the 1933 Act.
 
 
7

--------------------------------------------------------------------------------

 
4.6           Restricted Securities.  Such Investor understands that the
Purchased Shares are characterized as “restricted securities” under the 1933 Act
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under the 1933 Act and applicable
regulations thereunder such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.  In this connection, such
Investor represents that such Investor is familiar with Rule 144 of the U.S.
Securities and Exchange Commission (the “SEC”), as presently in effect, and
understands the resale limitations imposed thereby and by the 1933 Act.  Such
Investor understands that the Company is under no obligation to register any of
the securities sold hereunder.  Such Investor understands that no public market
now exists for any of the Series D Preferred Stock and that it is unlikely that
a public market will ever exist for the Series D Preferred Stock.
 
4.7           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, such Investor further agrees not to make
any disposition of all or any portion of the Purchased Shares unless and until:
 
(a)           there is then in effect a registration statement under the 1933
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
 
(b)           such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and, at the expense of such
Investor or its transferee, with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of such
securities under the 1933 Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required:  (i) for any
transfer of any Purchased Shares in compliance with SEC Rule 144 or Rule 144A,
or (ii) for any transfer of any Purchased Shares by an Investor that is a
partnership or a corporation without payment of consideration to (A) a partner
of such partnership or shareholder of such corporation, (B) a controlled
affiliate of such partnership or corporation, (C) a retired partner of such
partnership who retires after the date hereof, (D) the estate of any such
partner or shareholder, or (iii) for the transfer by gift, will or intestate
succession by any Investor to his or her spouse or lineal descendants or
ancestors or any trust for any of the foregoing; provided that in each of the
foregoing cases the transferee agrees in writing to be subject to the terms of
this Section 4 (other than Section 4.5) to the same extent as if the transferee
were an original Investor hereunder.
 
4.8           Legends.
 
(a)           It is understood that the certificates evidencing the Purchased
Shares will bear the legend set forth below:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTIONS.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Any legend required by the laws of the state of Washington, or any
other state securities laws.
 
The legend set forth in (a) above shall be removed by the Company from any
certificate evidencing Purchased Shares upon delivery to the Company of an
opinion by counsel, reasonably satisfactory to the Company, that a registration
statement under the 1933 Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer will not jeopardize the exemption or exemptions from registration
pursuant to which the Company issued the Purchased Shares.
 
5.           CONDITIONS TO INVESTORS' OBLIGATIONS AT CLOSING.  The obligations
of each Investor under Section 2 of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent to such waiver, which consent may be given by written, oral or
telephone communication to the Company, its counsel or to special counsel to the
Investors:
 
5.1           Minimum Proceeds.  The Company shall have received commitments
from the Investors, together with additional investors not party to this
Agreement, to purchase securities of the Company with a minimum aggregate value
of $[**Confidential**].
 
5.2           Treasury Approval of Bid.  The Company shall have received written
notice from the U.S. Department of Treasury (“Treasury”) that the bid submitted
by the Company to redeem and repurchase all of the Company’s Series A and Series
B Preferred Stock held by Treasury, at a discount of no less than
[**Confidential**]% of the redemption price of the Series A and Series B
Preferred Stock, is acceptable to Treasury.
 
5.3           Regulatory approvals.  The Company shall have received all
applicable regulatory approvals to proceed with the transactions contemplated by
this Agreement.
 
5.4           Representations and Warranties True.  Each of the representations
and warranties of the Company contained in Section 3 shall be true and complete
on and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.
 
5.5           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.
 
 
9

--------------------------------------------------------------------------------

 
5.6           Articles of Amendment Effective.  The Articles of Amendment shall
have been duly adopted by the Company by all necessary corporate action of its
Board of Directors and shareholders, and shall have been duly filed with and
accepted by the Secretary of State of the State of Washington.
 
5.7           Compliance Certificate.  The Company shall have delivered to each
Investor at the Closing a certificate, in the form attached as Exhibit C, signed
on its behalf by its President or Chief Financial Officer certifying that the
conditions specified in Sections 5.1, 5.2, 5.3, 5.4, 5.5, and 5.6 have been
fulfilled and stating that there shall have been no material adverse change in
the business, financial condition, or assets of the Company not previously
disclosed to the Investors in writing.
 
5.8           Securities Exemptions.  The offer and sale of the Purchased Shares
to the Investors pursuant to this Agreement shall be exempt from the
registration requirements of the 1933 Act, the registration and/or qualification
requirements of the Washington Business Corporation Act (the “Law”) and all
other applicable state securities laws.
 
5.9           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Investor and to the Investors' special counsel, and they shall each have
received all such counterpart originals and certified or other copies of such
documents as they may reasonably request.  Such documents shall include (but not
be limited to) the following:
 
(a)           Certified Charter Documents.  A copy of the Amended and Restated
Articles of Incorporation and the Bylaws of the Company (as amended through the
date of the Closing), certified by the Secretary of the Company as true and
correct copies thereof as of the Closing.
 
(b)           Corporate Actions.  A copy of the resolutions of the Board of
Directors and, if required, the shareholders of the Company evidencing the
amendment to the Company's Articles of Incorporation providing for the
authorization of the Purchased Shares, the approval of this Agreement, the
issuance of the Purchased Shares and the other matters contemplated hereby.
 
5.10           Bylaws.  The Bylaws of the Company shall be in the form
previously presented to special counsel to the Investors.
 
5.11           No Material Change.  There shall have been no material adverse
change in the business, financial condition, or assets of the Company, since
September 30, 2012.
 
6.           CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING.  The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment or waiver on or before the Closing of each of the following
conditions by such Investor:
 
6.1           Minimum Proceeds.  The Company shall have received commitments
from the Investors, together with additional investors not party to this
Agreement, to purchase securities of the Company with a minimum aggregate value
of $[**Confidential**].
 
 
10

--------------------------------------------------------------------------------

 
6.2           Treasury Approval of Bid.  The Company shall have received written
notice from the U.S. Department of Treasury (“Treasury”) that the bid submitted
by the Company to redeem and repurchase all of the Company’s Series A and Series
B Preferred Stock held by Treasury, at a discount of no less than
[**Confidential**]% of the redemption price of the Series A and Series B
Preferred Stock, is acceptable to Treasury.
 
6.3           Regulatory approvals.  The Company shall have received all
applicable regulatory approvals to proceed with the transactions contemplated by
this Agreement.
 
6.4           Representations and Warranties.  The representations and
warranties of such Investor contained in Section 4 shall be true and complete on
the date of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing.
 
6.5           Payment of Purchase Price.  Each Investor shall have delivered to
the Company the purchase price specified for such Investor on Exhibit A in
accordance with the provisions of Section 2.
 
6.6           Articles of Amendment Effective.  The Articles of Amendment shall
have been duly adopted by the Company by all necessary corporate action of its
Board of Directors and shareholders, and shall have been duly filed with and
accepted by the Secretary of State of the State of Washington.
 
6.7           Securities Exemptions.  The offer and sale of the Purchased Shares
to the Investors pursuant to this Agreement shall be exempt from the
registration requirements of the 1933 Act, and the registration and/or
qualification requirements of the Law and all other applicable state securities
laws.
 
6.9           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Company and to the Company's legal counsel, and the Company shall have received
all such counterpart originals and certified or other copies of such documents
as it may reasonably request.
 
7.           ADDITIONAL AGREEMENTS.
 
7.1           No Finder's Fees.  Each party represents that it neither is nor
will be obligated for any finder's or broker's fee or commission in connection
with this transaction.  Each Investor agrees to indemnify and to hold harmless
the Company from any liability for any commission or compensation in the nature
of a finders' or broker's fee (and any asserted liability) for which the
Investor or any of its officers, partners, employees, or representatives is
responsible.  The Company agrees to indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finder's or broker's fee (and any asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
7.2           Costs, Expenses.  All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expense.
 
 
11

--------------------------------------------------------------------------------

 
7.3           Adjustments for Stock Splits, Etc.  Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock or Preferred
Stock of the Company of any class or series, then, upon the occurrence of any
subdivision, combination or stock dividend of such class or series of stock, the
specific number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock by such subdivision, combination or stock dividend.
 
7.4           Waiver of Conflict of Interest.  Each Investor and the Company is
aware that Witherspoon, Kelley, Davenport & Toole, P.S. (“Witherspoon Kelley”)
may have previously performed and may continue to perform certain legal services
for certain of the Investors in matters unrelated to Witherspoon Kelley's
representation of the Company.  In connection with its Investor representation,
Witherspoon Kelley may have obtained confidential information of such Investors
that could be material to Witherspoon Kelley's representation of the Company in
connection with negotiation, execution and performance of this Agreement.  By
signing this Agreement, each Investor and the Company hereby acknowledges that
the terms of this Agreement were negotiated between the Investors and the
Company and are fair and reasonable and waives any potential conflict of
interest arising out of such representation or such possession of confidential
information.  Each Investor and the Company further represents that it has had
the opportunity to be, or has been, represented by independent counsel in giving
the waivers contained in this Section 7.4.
 
8.           GENERAL PROVISIONS.
 
8.1           Survival of Warranties.  The representations, warranties and
covenants of the Company and the Investors contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of any of the Investors, their counsel or
the Company, as the case may be.
 
8.2           Successors and Assigns.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
 
8.3           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Washington, without giving effect to
that body of laws pertaining to conflict of laws.
 
8.4           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
8.5           Titles and Headings.  The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.  Unless otherwise specifically
stated, all references herein to “sections” and “exhibits” will mean “sections”
and “exhibits” to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
8.6           Notices.  Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed given on the earliest of the following:  (i) at the time
of personal delivery, if delivery is in person; (ii)  at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by both telephone and printed
confirmation sheet verifying successful transmission of the facsimile; (iii) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (iv) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries.
 
All notices for delivery outside the United States will be sent by facsimile or
by express courier.  Notices by facsimile shall be machine verified as
received.  All notices not delivered personally or by facsimile will be sent
with postage and/or other charges prepaid and properly addressed to the party to
be notified at the address or facsimile number as follows, or at such other
address or facsimile number as such other party may designate by one of the
indicated means of notice herein to the other parties hereto as follows:
 
(a) if to an Investor, at such Investor's respective address as set forth on
Exhibit A hereto.
 
(b) if to the Company, marked “Attention:  Randall L. Fewel”, at Northwest
Bancorporation, Inc., 421 W. Riverside Avenue, Spokane, Washington, 99201
facsimile number (509) 742-6669, with a copy to Richard A. Repp, Witherspoon,
Kelley, Davenport & Toole, P.S., 422 W. Riverside Avenue, Ste. 1100, Spokane,
WA  99201, facsimile number (509) 458-2728.
 
8.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of Purchased Shares
(excluding any of such shares that have been sold to the public or pursuant to
SEC Rule 144).  Any amendment or waiver effected in accordance with this Section
shall be binding upon each holder of any Purchased Shares at the time
outstanding, each future holder of such securities, and the Company; provided,
however, that no condition set forth in Section 5 may be waived with respect to
any Investor who does not consent thereto.  No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.  No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.
 
8.8           Severability.  If any provision of this Agreement is determined by
any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto.  If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement.  Notwithstanding the
forgoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.
 
 
13

--------------------------------------------------------------------------------

 
8.9           Entire Agreement.  This Agreement and the documents referred to
herein, together with all the Exhibits hereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.
 
8.10           Further Assurances.  The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
8.11           Facsimile Signatures.  This Agreement may be executed and
delivered by facsimile and upon such delivery the facsimile signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.
 
8.12           Third Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason of this
Agreement.
 
8.13           Costs And Attorneys' Fees.  In the event that any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated hereunder, the prevailing party shall recover all
of such party's costs and attorneys' fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.
 


 
[Signature Page Follows]
 
 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Series D Preferred
Stock Purchase Agreement as of the date first written above.
 
THE COMPANY:
 
By: ____________________
 
Name:   Randall L.
Fewel                                                                
 
Title:   President and
CEO                                                                
 


 
INVESTORS:

 
By: _________________________   By: _____________________________


Name: _______________________  Name: ___________________________


Title: ________________________ Title: ____________________________








By: _________________________   By: _____________________________


Name: _______________________  Name: ___________________________


Title: ________________________ Title: ____________________________
 